Citation Nr: 1632083	
Decision Date: 08/12/16    Archive Date: 08/23/16

DOCKET NO.  10-26 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a disorder manifested by pain of the right testicle, claimed as due to service-connected DJD of the thoracolumbar spine.  

2.  Entitlement to service connection for a disorder manifested by abdominal cramps, claimed as due to service-connected DJD of the thoracolumbar spine.  

3.  Entitlement to an increased rating for right shoulder bicipital tendinitis in excess of 20 percent prior to August 4, 2010, and in excess of 40 percent since January 10, 2012.  

4.  Entitlement to an increased rating for DJD of the thoracolumbar spine in excess of 20 percent prior to August 4, 2010, and in excess of 40 percent since January 10, 2012.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran had active service from January 1978 to November 1987.  

This matter comes before the Board of Veterans' Appeals (Board) from a June 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

Historically, the June 2009 rating decision granted service connection for radiculopathy of the right lower extremity with bowel dysfunction and assigned an initial 10 percent rating.  A noncompensable rating for right shoulder bicipital tendinitis was increased to 10 percent.  A noncompensable rating for right wrist DJD and a 10 percent rating for thoracolumbar DJD were confirmed and continued.  Service connection was denied for cervical spine DJD, radiculopathy of the circumflex nerve (also claimed as right arm muscle fatigue, muscle atrophy, and pain with numbness in the thumb, index, and middle fingers), headaches, vision problems, and disorders manifested by right testicular pain and abdominal cramps.  

In July 2009 the RO requested clarification as to the Veteran's June 2009 Notice of Disagreement (NOD), and following the November 2009 Statement of the Case (SOC), the Veteran clarified his NOD to address eight issues denied by the June 2009 rating decision, including service connection for a cervical spine disability.  

A May 2012 rating decision granted an increase from 10 percent for the service-connected thoracolumbar DJD to 20 percent effective August 4, 2010, and granted a 40 percent rating effective January 10, 2012.  Also service connection was granted for cervical spine DJD with status post (SP) fusion and assigned an initial rating of 10 percent from September 29, 2008, and a temporary total rating based on convalescence from November 18, 2010, with a 10 percent schedular rating being assigned from January 1, 2011, and a 30 percent rating assigned from January 10, 2012.  The 10 percent rating for right lower radiculopathy with bowel dysfunction was increased to 30 percent from January 10, 2012.  Service connection was granted for headaches with vision problems and a noncompensable rating from September 29, 2008, and a 30 percent rating from January 10, 2012 were assigned.  Service connection was granted for right upper extremity radiculopathy which was assigned an initial noncompensable rating from September 29, 2008, and a 20 percent rating from August 4, 2010.  Service connection was granted for left lower extremity radiculopathy which was assigned an initial 10 percent rating from January 10, 2012.  Service connection was granted for a scar, SP cervical spine fusion, and assigned a noncompensable evaluation from November 18, 2010.  Special monthly compensation (SMC) based on housebound (HB) criteria was granted from November 18, 2010, to January 1, 2011, and basic eligibility to Dependents' Educational Assistance (DEA) was granted from January 10, 2012.  This resulted in an increase of the combined disability rating of 70 percent to 80 percent from September 29, 2008; to 100 percent from November 18, 2010 (based on convalescence); 80 percent from January 1, 2011, and a 100 percent combined rating, including a bilateral factor of 3.7 percent, from January 10, 2012.  

The grant of service connection for a cervical spine disability, for right upper extremity radiculopathy, and headaches with vision problems mooted the appeal of those issues from the June 2009 rating decision and the Veteran did not express disagreement with the effective date or initial staged ratings for those disabilities.  Thus, those issues are not before the Board.  

An October 2012 rating decision increased the noncompensable rating for a scar, SP cervical spine fusion to 10 percent, to include a scar, SP bone marrow extraction of the right wrist, but confirmed and continued a 30 percent rating for headaches with vision problems.  This did not change the combined disability rating.  

In the Veteran's VA Form 9, Appeal to the Board of Veterans' Appeal, he requested the opportunity to testify before a Veterans Law Judge (VLJ) at the RO (commonly called a travel Board hearing).  However, in light of his having subsequently withdrawn his appeal, the request for a travel Board hearing is moot.  

Thereafter, a February 2013 Report of General Information reflects that the Veteran stated that he wished to withdraw his appeal and reported that he had mailed notification of this in the latter part of January 2013.  Received shortly thereafter, was the Veteran's statement in January 2013 in which he stated that he wished to withdraw his appeal.  However, in that statement he also stated that he wished to "discuss" having erectile dysfunction which he attributed to his service-connected thoracolumbar spine disability.  In this regard, the Board notes that erectile dysfunction is not compensated under the Schedule for Rating Disabilities but, rather, by means of SMC.  

In any event, the issue of entitlement to service connection for erectile dysfunction has been raised.  The Board must consider all issues that are reasonably raised by the evidence of record.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (in direct appeals, all filings must be read in a liberal manner); EF v. Derwinski, 1 Vet. App. 324, 326 (1991) (Board must review all issues reasonably raised from a liberal reading of all documents in the record).  However, this issue has not been adjudicated by the RO, and the Board therefore does not have jurisdiction over this issue.  See 38 C.F.R. § 20.101(a) (2015) (providing that VA decisions are subject to review on appeal by the Board).  Recent amendments to VA's regulations describe the specific and limited manner and methods by which a claim or claims can be initiated and filed and do not specifically contemplate issues being raised by the record before the Board and the Board taking action to designate the issue as a claim and refer the matter to the AOJ.  See 38 C.F.R. §§ 3.1(p), 3.150, 3.155, 3.160 (2015).  However, the amendments did not modify or remove 38 C.F.R. § 19.9(b) (2015), which provides that the Board "shall refer to the [AOJ] for appropriate consideration and handling in the first instance all claims reasonably raised by the record that have not been initially adjudicated by the [AOJ], except for claims over which the Board has original jurisdiction."  

Because the Board does not currently have jurisdiction over this issue of entitlement to service connection for erectile dysfunction it refers this to the RO for appropriate action, to include, if appropriate informing the Veteran and his representative that a claim for benefits must be submitted on the application form prescribed by VA and providing such forms.  See 38 C.F.R. § 3.150(a) (providing for furnishing of appropriate application form upon request for VA benefits); 38 C.F.R. §§ 3.155 (describing the manner and methods in which a claim can be initiated and filed); 3.1(p), 3.160 (defining various types of claims).  See also 38 C.F.R. § 19.9(b) (2015).  


FINDING OF FACT

In January 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal was requested.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed. 


ORDER

The appeal is dismissed.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


